Case: 17-14385    Date Filed: 09/19/2018   Page: 1 of 2


                                                         [DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                       Nos. 17-14385 ; 17-14533
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:07-cr-00304-JDW-MAP-1



UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

                                   versus

JUSTIN FORD,

                                                          Defendant-Appellant.

                      ________________________

               Appeals from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (September 19, 2018)

Before WILSON, WILLIAM PRYOR and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 17-14385    Date Filed: 09/19/2018   Page: 2 of 2


      Rosanne Brady, appointed counsel for Justin Ford in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Ford’s revocation of supervised release, his sentence imposed

upon revocation, and the denial of his motions for miscellaneous relief and

reconsideration are AFFIRMED.




                                         2